Title: To Alexander Hamilton from James McHenry, 30 April 1799
From: McHenry, James
To: Hamilton, Alexander


War Department [Philadelphia] April 30, 1799. “The Governor of the North Western Territory Arthur St. Clair Esquire being ex-officio, Superintendant of Indian Affairs within the said Territory he is to be respected as such by all military Officers within the sphere of his Jurisdiction, you will be pleased therefore to direct the said military Officers to respect him as such, and to cause to be issued at their respective posts such provisions to the Indians as he may think it adviseable should be issued to them from time to time, and to be executed his instructions relative to the safekeeping and delivery of the annual stipends promised to the Indians by the Treaty of Greenville.…”
